Title: To George Washington from Harriot Washington Parks, 17 July 1796
From: Parks, Harriot Washington
To: Washington, George


        
          Mill-Brook [Va.] July 17 [17]96
        
        Aunt Lewis received a letter from my dear & Honor’d Uncle a few days ago wherein he was pleas’d to send me thirty pound also a great deal of good advice which I am extremely obleiged to you for and intend adhereing most strictly to it.
        Beleive me my dear Uncle my heart will ever with the liveliest gratitude most gratefully acknowledge and remember your’s & Aunt Washington’s great goodness and attention to me and if my Uncle will only answer my letter and say he is not offend’d at my Union (which took place yesterday Aunt Lewis’s going immediately to Berkley to stay untill the fall & finding it not convenient to carry me with her wish’d us married before she went) I shall be happy for after my dear Uncle’s protection and kindness toward’s me I should be a most miserable being to reflect that I had displeas’d my greatest freind.
        I shall take the liberty of troubleing my Uncle to return my thank’s to Aunt Washington for the earings she sent me from Philadelphia which I received but a week ago from Berkley—Aunt Lewis is much mend’d & intend’s answering your letter by the next post Aunt Lewis join’s me in love to you and Aunt Washington. I am my dear @ Honor’d Uncle your affectionate Neice
        
          Harriot Parks
        
      